      Case 1:19-cv-10967-PAE-BCM Document 53 Filed 11/11/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     11/11/2020
 BASHID MCLEAN,

                                Plaintiff,
                                                    19-CV-10967 (PAE) (BCM)
                    -against-
                                                    ORDER OF SERVICE
 HAZEL JENNINGS, et al.,

                                Defendants.

BARBARA MOSES, United States Magistrate Judge.

       By Order dated October 21, 2020, the Court requested that defendants Samantha Brown,

Scott Frank, Captain Brown (Shield #1387), and Captain Frederick waive service of summons.

(Dkt. No. 50.) The Court received an executed waiver of service of summons from the New York

City Department of Correction (DOC) for Captain Frederick. (Dkt. No. 51.) The Court received

an unexecuted waiver of summons as to Samantha Brown, Scott Frank, and Captain Brown, stating

that Samantha Brown is "[n]o longer an employee of the agency," that Scott Frank (listed simply

as "Scott") did not match any name in the agency, and that there is more than one Captain Brown

in the DOC. (Dkt. No. 52.) The DOC apparently overlooked the shield number provided along

with the name.

                 Defendants Frank Scott and Captain Brown (Shield #1387)

       Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the Second Amended Complaint,

plaintiff supplies sufficient information to permit the New York City Law Department to identify

the individual officer who, according to plaintiff, arrested plaintiff on October 16, 2014. The

Second Amended Complaint identifies that officer as "Scott Frank" or (in the caption) "Frank

Scott." Plaintiff also provides sufficient information to identify "Captain Brown (Shield #1387)."
       Case 1:19-cv-10967-PAE-BCM Document 53 Filed 11/11/20 Page 2 of 3




It is therefore ORDERED that the New York City Law Department, which is the attorney for and

agent of the DOC, must ascertain the identity and badge number of plaintiff's arresting officer on

October 16, 2014 ("Scott Frank") and "Captain Brown" who, as of October 16, 2014, had the shield

# 1387, and the addresses where these defendants may be served. 1 The New York City Law

Department must provide this information to plaintiff and the Court within sixty days of the date

of this order. 2

                                   Defendant Samantha Brown

        So that the U.S. Marshals may attempt to serve Samantha Brown, who is no longer

employed by the DOC, the Court directs the New York City Law Department to provide her last

known address, by ex parte letter sent directly to chambers via email, addressed to

Moses_NYSDChambers@nysd.uscourts.gov, within thirty days of this order. See Valentin, 121

F.3d at 76. 3




1
  If either or both of the defendants currently identified as "Scott Frank" and "Captain Brown" are
current or former DOC employees or officials, the New York City Law Department should note in
the response to this order that an electronic request for a waiver of service can be made under the
e-service agreement for cases involving DOC defendants, rather than by personal service at a DOC
facility. If either or both of them are not current or former DOC employees or officials, but
otherwise work or worked at a DOC facility, the New York City Law Department must provide a
residential address where they may be served.
2
 Once the Court receives this information, it will direct the Clerk of Court, pursuant to Fed. R.
Civ. P. 21 to amend the caption of this case to properly reflect the correct names, and if applicable,
shield numbers, of defendants "Scott Frank" and "Captain Brown."
3
  Once the Court receives the last known address for Samantha Brown, the Court will issue a
further order directing the Clerk of Court to (1) issue a new summons for defendant Brown; (2)
fill out a U.S. Marshals Service Process Receipt and Return form (USM-285 form) for defendant
Brown with the address provided: and (3) deliver a service package to the U.S. Marshals Service
so that service can be effected upon defendant Brown.



                                                  2
      Case 1:19-cv-10967-PAE-BCM Document 53 Filed 11/11/20 Page 3 of 3




                                       CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to plaintiff and to note

service on the docket.

       The Clerk of Court is further directed to notify the New York City Department of

Correction and the New York City Law Department of this order.

Dated: New York, New York
       November 11, 2020

                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




                                               3
